Citation Nr: 0723781	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed left knee 
arthritis, to include as secondary to the service-connected 
right knee disability.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to December 
1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

The matter on appeal was denied by the Board in a decision in 
October 2005.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in February 2007, the veteran's representative and the 
Secretary of Veterans Appeals (Secretary) filed a Joint 
Motion to Remand.  This motion was granted in a February 2007 
Court order, and the case is again before the Board.  

The appeal is being to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

In the Joint Motion to Remand, the veteran's representative 
and the Secretary cited to the inadequacies of a February 
2005 VA examination report opinion, particularly in view of a 
prior Board remand request for an opinion as to whether it 
was at least as likely as not that the veteran's claimed left 
knee disorder was caused or aggravated by his service-
connected right knee disability.  A new examination or 
opinion was requested in order to evaluate whether the 
claimed condition was aggravated by the service-connected 
disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then, the veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of his claimed 
left knee disorder.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current left knee 
disability (1) is etiologically related 
to the veteran's period of active duty 
service; or (2) was either caused by, or 
permanently worsened as a consequence of, 
the service-connected right knee 
disability.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.  

3.  The examination report should then be 
reviewed to ensure that the questions 
posed in paragraph (2) of this remand 
have been answered in full.  If any 
deficiencies are noted, or if the 
examiner declines to provide an opinion 
on the basis of "pure speculation," the 
report should be returned to the examiner 
for completion.  

4.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


